Citation Nr: 1611494	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for epilepsy.

2. Entitlement to an initial rating in excess of 10 percent for bilateral pes planus and plantar fasciitis.

3. Entitlement to an initial rating in excess of 10 percent for a right eyebrow scar.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to service connection for memory loss associated with epilepsy.

6. Entitlement to service connection for dental trauma.

7. Entitlement to service connection for a left orbit laceration.




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2011, March 2012, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which handles paperless claims for the Western and Central areas of the Veterans Benefits Administration.  The Veteran resides in Texas, and the RO in Waco, Texas otherwise has jurisdiction over his file. 

The September 2011 rating decision, in pertinent part, granted entitlement to service connection for the bilateral foot disabilities right eyebrow scar, each evaluated noncompensably and effective January 28, 2011.  In a March 2012 rating decision, an increased rating of 10 percent was assigned to each of these disabilities, effective January 28, 2011.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was schedued to appear at a hearing before a Veterans Law Judge (VLJ) in November 2015.  The Veteran did not attend that hearing, but the record shows that on the day of the hearing, he submitted a request that the hearing be rescheduled due to a death in the family.  This hearing must be scheduled by the AOJ, and so a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of this notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



